DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Applicants’ election without traverse of Group II drawn to claims 17-22, filed 01/29/2021, is acknowledged. Claims 3-5 and 8-13 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Status of Claims
Claims 17-22 are under examination. 
Claims 1, 2, 6, 7, and 14-16 are cancelled.
Claims 3-5 and 8-13 are withdrawn.
Domestic Priority
This application is the U.S. National Phase application under 35 U.S.C. §371 of International Application No. PCT/IB2015/059826, filed on December 21, 2015, which claims the benefit of U.S. Provisional Application Serial No. 62/095,892, filed December 23, 2014. Accordingly, the effective filing date of this application is 12/23/2014.  
Information Disclosure Statement
The information disclosure statement (IDS) document(s) filed 04/23/2020 and 06/22/2017 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Analysis 
Applying the Revised Guidance to the claimed invention, the examiner has determined that the instantly rejected claims are directed to patent-ineligible subject matter. Because the same issues are present in each of the claims, the examiner has focused his consideration on representative claim 17. The same analysis applied to the representative claim(s) also applies to the other rejected claims. 
A. Guidance Step 2A, Prong 1

align a plurality of sequence reads of the infection isolate…to at least one sub-index of an index stored in the database to determine a species of the infection isolate, wherein the index points to sequences of a set of reference sequences corresponding to a plurality of species, wherein the sub-index points to selected sequences of the set of sequences, wherein the sub-index corresponds to a sector of a phylogenetic tree of the set of reference sequences, wherein the phylogenetic tree is based on evolutionary distances between sequences of the set of reference sequences, wherein the species is determined based on a sequence of the set of reference sequences having the highest alignment to the plurality of sequence reads; 
In this case, the above “align” step requires aligning sequence reads to indexes in a database that correspond to a positions on a phylogenetic tree based on evolutionary distances. As such, the step encompasses mathematical concept, namely organizing information through mathematical correlations between sequence reads, indexes, and mathematical distances in a phylogenetic tree (which is also a mathematical concept). It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea). See MPEP 2106. See also 2019 PEG Section I, 84 Fed. Reg. at 52. 
Additionally, the above “align” step also falls within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52) since it is not limited to any particular processes or operations for achieving the claimed result and, as such, can be reasonably performed by the human mind of a scientist and includes observation and/or evaluations. Notably, the recitation of a processor does not negate the 
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  In this case, there additionally recited steps/elements include:
a memory accessible to the processing unit; a database accessible to the processing unit; and a display coupled to the processing unit; and provide to the display a determination of the species of the infection isolate.
With regards to the processor, memory, database, and display, these are recited at a high level of generality and can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). 
With regards to the step of “providing” a determination of the infection rate, this amounts to extra-solution activity and/or instructions to “apply” the exception in a generic way because it is a mere nominal or tangential addition to the claim. Therefore, this step is not indicative of integration into a practical application. See MPEP 2106.05(g) and 2106.05(h). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
	
C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 

With regards to the claimed processor, memory, display, and database, as explained with respect to Step 2A Prong 2, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept, and the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements represent insignificant extra-solution activity and mere instructions to apply an exception, which cannot provide an inventive concept [Step 2B: NO]. The claim is not eligible. 

D. Dependent Claims
Dependent claims 18-22 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons.  In particular, claims 18-22 recite limitations that further limit the computer system, database, and processing unit that amount to nothing more than “applying” the exception in a generic way because it is a mere nominal or tangential addition to the claim. Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. 


Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

            Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 17 is/are also rejected due to said dependency.   
Claim 17 is directed to a system for determining a species of an infection isolate. The only active method step for achieving this intended results is “align a plurality of sequence reads of the infection isolate stored in the memory to at least one sub-index of an index stored in the database to determine a species of the infection isolate, wherein the index points to sequences of a set of reference sequences corresponding to a plurality of species, wherein the sub-index points to selected sequences of the set of sequences, wherein the sub-index corresponds to a sector of a phylogenetic tree of the set of reference sequences, wherein the phylogenetic tree is based on evolutionary distances between sequences of the set of reference sequences, wherein the species is determined based on a sequence of the set of reference sequences having a highest alignment to the plurality of sequence reads; and provide to the display a determination of the species of the infection isolate.” This limitation is problematic for the following reasons:
(1) There is lack of antecedent basis for “the infection isolate store in the memory”. While the preamble does mention an “infection isolate”, there is not previous mention in the claims that such information is actually stored in a memory or database. Clarification is requested via amendment.
(2) The above phrase recites a plurality of “wherein” clauses that suggest features of the index, tree, and species and method steps without explicitly requiring any functional limitations. Such generic functional claim language amounts to descriptions of problems to be solved and/or functions, and covers all means or methods of performing the claimed functions, i.e. there is no sequencing or alignment technique specified by the claims. As a result, it is unclear what limiting effect is intended (i.e. what computational techniques are included or excluded by the claim) such that one of ordinary skill in the art would know what functional limitations are intended. As a result, it is also unclear in what way the phylogenetic trees are used in the process of alignment in order to achieve the intended results. Clarification is requested by amending the claims to provide a clear-cut indication of the functionality performed by the claimed system using active language. 
Claim 17 recites a “processing unit” for performing various functional limitations.  A review of the specification fails to clearly link or associate the disclosed “unit” to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Accordingly, one of ordinary skill in the art would not know what structure(s) correspond(s) to the claimed means or non-structural term(s) for performing the claimed function(s), and the metes and bounds of the claimed invention are thus unclear. For these reasons, the claim is indefinite for invocation of 35 U.S.C. 112 (f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. Clarification is requested via amendment. See also statement under 35 USC 112(f), below. 
Claim 18 recites a “sequencing unit” for performing various functional limitations.  A review of the specification fails to clearly link or associate the disclosed “unit” to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Accordingly, one of ordinary skill in the art would not know what structure(s) correspond(s) to the claimed means or non-structural term(s) for performing the claimed function(s), and the metes and bounds of the claimed invention are thus unclear. For these reasons, the claim is indefinite for invocation of 35 U.S.C. 112 (f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. Clarification is requested via amendment. See also statement under 35 USC 112(f), below.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)  the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)  the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing unit and sequencing unit. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner's Comment 
In view of the indefiniteness and lack of clarity in the instant claims, as set forth in the 35 USC 112 2nd rejections above, the Examiner has had difficulty in properly interpreting instant claims. However, to avoid piecemeal prosecution and to give applicant a better appreciation for relevant prior art if the claims are redrafted to avoid 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 17-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mostafa et al. (US 2011/0246084 A1; Pub. Date: 2011-10-06). 
Mostafa teaches a system for analysis of sequencing data. Regarding claim 17, Mostafa provides well known tools for performing sequence alignment (e.g. BLAST) [0077; 0083; 0089; claim 50]. With regards to indexing, to the extent that this step is actually required by the claim, Mostafa teaches methods for indexing sequences from a population of database sequences [0080-0082]. With regards to the use of a phylogenetic tree, Mostafa additionally teaches embodiments wherein sequence data is classified to a particular phylogeny (i.e. species) using a weighted phylogenetic tree [0084], and one of ordinary skill in the art would recognize that the index defined by the hierarchical phylogenetic tree implicitly discloses an index and sub-indices defined by the tree's branches. Mostafa additionally teaches assigning the species to the plurality of sequence reads based on said aligning the plurality of sequence reads to the certain index (claim 50, step (c); [0083-0089]). Mostafa additionally teaches a processor, database, memory, and display for performing the above limitations [0109]. 
Mostafa does not specifically teach providing a determination of species of the infection isolate, as claimed, but suggests this limitation since the determination of specific nucleic acid sequences present in a biological sample include disease alleles and can be used as a method for identifying and classifying microorganisms, diagnosing infectious diseases [0003, 0008, 0123-0124]. 
Regarding dependent claim(s) 18-22, all the elements of these claims are instantly disclosed or fully envisioned by the teachings Mostafa. 
Regarding claim 18, Mostafa teaches the use DNA sequencers [0018-0022]. Regarding claim 19, Mostafa does not specifically teach providing a determination of species of the infection isolate, as discussed above, but suggests this limitation since the detection of specific nucleic acid sequences present in a biological sample include disease alleles and can be used as a method for identifying and classifying microorganisms, diagnosing infectious diseases [0003, 0008, 0123-0124]. 
Regarding claim 20, Mostafa teaches processing, as discussed above, and suggests parallel processing is an obvious solution to the problem of speeding up the analysis [0004, 0022]. Regarding claim 21, Mostafa teaches databases, as discussed above. Regarding claim 22, Mostafa teaches determining statistical averages associated with 
For these reasons, the claimed invention as a whole does not recite any new element, new function, or unpredictable result, and would have been prima facie obvious at the time it was made.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,214,153, which teaches methods for determining the genetic affinity of organisms or viruses in a test sample containing a target nucleic acid.
Kim et al. (Journal Of Clinical Microbiology, June 1999, p. 1714–1720), which teaches nucleotide sequences were directly determined and aligned by using the multiple alignment algorithm in the MegAlign package (DNASTAR) and the MEGA program; and phylogenetic trees constructed by the neighbor-joining method. 
Cantarel et al. (Mol. Biol. Evol., 2006, 23(11):2090–2100), which teaches methods for characterizing the relationship between phylogenetic reconstruction and sequence similarity, and testing whether high levels of sequence similarity can consistently produce accurate evolutionary trees.
Applicant is reminded that additional prior art rejections under 35 U.S.C. 102 and/or 35 U.S.C. 103 may, therefore, be applied in the next Office action in light of applicant's amendments, and that the next Office action can properly be made "Final" if these rejections are necessitated by amendment. See MPEP 706.07. 

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and 

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619